          Case 1:19-cv-02532-PAE Document 72 Filed 02/08/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  RICARDO CAJERO TORRES and MARIO
  BAUTISTA, individually and on behalf of others
  similarly situated,                                      AFFIDAVIT OF SERVICE OF
                                   Plaintiffs,             COURT ORDER GRANTING
                      v.                                   LEAVE TO WITHDRAW AS
                                                                  COUNSEL
  SUSHI SUSHI HOLDINGS INC. d/b/a SUSHI
  SUSHI, HARLEM SUSHI INC. d/b/a SUSHI                     Case: 1:19-cv-2532-PAE-RWL
  SUSHI, IGOR GRINBERG and ANGIE
  HERRERA,

                                       Defendants.



       Michael K. Chong, Esq., upon his oath deposes and states:

1.     I am an attorney at law duly admitted to practice before the United States District Court,

Southern District of New York. I am currently counsel for the Defendants in this action and have

knowledge of the facts set forth herein. I make this Affidavit in support of a Motion for Leave to

Withdraw as Counsel.

2.     Pursuant to the court's order (Document 71), I am submitting this Affidavit of Service to

confirm I have served the Court’s Order granting the pending Motions to Withdraw as counsel for

Defendants, and the court's order (Document 71).

3.     My office has sent to the Defendants a copy of the court’s order via email, which has been

the primary method of communication with the Defendants.

4.     Defendants have sent a confirming email notifying me that they have received the court's

order (Document 71).




                                                   1
           Case 1:19-cv-02532-PAE Document 72 Filed 02/08/21 Page 2 of 2



       I certify the foregoing statements are true. I am aware if any of the above statements are

willfully false, I may be subject to punishment.



Date: February 8, 2021                                 Law Offices of Michael Chong, LLC
                                                       Counsel for Defendants

                                                       S/Michael K. Chong
                                                       Michael K. Chong, Esq

                                                       2 Executive Drive, Ste. 240
                                                       Fort Lee, NJ 07024
                                                       Ph#: (201) 947-5200
                                                       Fx#: (201) 708-6676

                                                       300 Hudson Street, Ste. 10
                                                       Hoboken, NJ 07030
                                                       Ph#: (201) 708-6675
                                                       Fx#: (201) 708-6676

                                                       1250 Broadway, 36th Fl., Ste. 300
                                                       New York, NY 10001
                                                       Ph#: (212) 726-1104
                                                       Fx#: (212) 726-3104
                                                       MKC@mkclawgroup.com




                                                   2
